MANDATE

THE STATE OF TEXAS

TO THE 150TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on June 24, 2015, the cause upon appeal to revise
or reverse your judgment between

Armando Hernandez, Nancy Hernandez, Appellant

V.

Mario Saldivar, et al, Appellee

No. 04-15-00132-CV and Tr. Ct. No. 2014-CI-17077

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, this appeal is
dismissed.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on September 1, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                         No. 04-15-00132-CV

                             Armando Hernandez, Nancy Hernandez

                                                      v.

                                         Mario Saldivar, et al

        (NO. 2014-CI-17077 IN 150TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES         PAID            BY
MOTION FEE                          $10.00   E-PAID          BOB WYNNE
REPORTER'S RECORD                $1,321.71   PAID            RUSTY HARDIN & ASSOCIATES
INDIGENT                            $25.00   E-PAID          ROBERT WYNNE
FILING                            $100.00    E-PAID          ROBERT WYNNE
STATEWIDE EFILING FEE               $20.00   E-PAID          ROBERT WYNNE
SUPREME COURT CHAPTER 51
FEE                                $50.00    E-PAID          ROBERT WYNNE
MOTION FEE                         $10.00    E-PAID          ROBERT WYNNE


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this September 1, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853